 



Exhibit 10.8
GENCORP INC.
DEFERRED COMPENSATION PLAN
FOR NONEMPLOYEE DIRECTORS
Article 1
Establishment of Plan
     GenCorp Inc. (“Company”), hereby adopts the deferred compensation plan set
forth herein, effective as of January 1, 1992, provided that the provisions for
the GenCorp Stock Fund shall be effective only upon approval by the Company’s
shareholders. The purpose of the Plan is to provide the Company’s Nonemployee
Directors with the opportunity to defer the receipt of Director Pay on a pre-tax
basis and to earn investment income on the amount of their deferred pay.
Article 2
Definitions and Construction
     2.1 Definitions. The following capitalized words and phrases when used in
the text of the Plan shall have the meanings set forth below:

  (a)   “Board” means the Board of Directors of the Company.     (b)   “Calendar
Year” means each consecutive twelve-month period commencing January 1 and ending
December 31.     (c)   Change in Control: The occurrence of any of the following
events, subject to the provisions of paragraph (5) hereof:

  (1)   All or substantially all of the assets of the Company are sold or
transferred to another corporation or entity, or the Company is merged,
consolidated or reorganized into or with another corporation or entity, with the
result that upon conclusion of the transaction less than 51% of the outstanding
securities entitled to vote generally in the election of directors or other
capital interests of the surviving, resulting or acquiring corporation or entity
are beneficially owned (as that term is defined in Rule 13-d3 under the
Securities Exchange Act of 1934 [“Exchange Act”], as amended (such ownership,
“Beneficial Ownership”) by the shareholders of the Company immediately prior to
the completion of the transaction; or     (2)   Any person (as the term “person”
is used in Section 13(d)(3) or Section 14(d)(2) of the Exchange Act (a
“Person”)) has become the

-1-



--------------------------------------------------------------------------------



 



      Beneficial Owner of securities representing 20% or more of the combined
voting power of the then-outstanding voting securities of the Company; or    
(3)   The individuals who, as of January 1, 2006 constituted the Board (the
“Incumbent Directors”) cease for any reason, including without limitation as a
result of a tender offer, proxy contest, merger or similar transaction, to
constitute a majority thereof, provided that (A) any individual becoming a
director of the Company subsequent to January 1, 2006 shall be considered an
Incumbent Director if such person’s election or nomination for election was
approved by a vote of at least two-thirds of the other Incumbent Directors , and
(B) any individual whose initial assumption of office is in connection with or
as a result of an actual or threatened election contest relating to the election
of directors or other actual or threatened solicitation of proxies or consents
by or on behalf of a “person” (as that term is used in Sections 13(d) and 14(d)
of the Exchange Act) other than the Board, including by reason of agreement
intended to avoid or settle any such actual or threatened contest or
solicitation shall not be considered an Incumbent Director; or     (4)   The
Board determines that (A) any particular actual or proposed merger,
consolidation, reorganization, sale or transfer of assets, accumulation of
shares or tender offer for shares of the Company or other transaction or event
or series of transactions or events will, or is likely to, if carried out,
result in a Change in Control falling within paragraph (1), (2) or (3) hereof
and (B) it is in the best interests of the Company and its shareholders, and
will serve the intended purposes of the Change in Control provisions of this
Plan and other compensation and benefit programs, plans and agreements of the
Company, if a Change in Control shall be deemed to have occurred.     (5)  
Notwithstanding the foregoing provisions of this Section 2.1(c):

  (A)   If any such merger, consolidation, reorganization, sale or transfer of
assets, or tender offer or other transaction or event or series of transactions
or events mentioned in paragraph (iv) hereof shall be abandoned, or any such
accumulations of shares shall be dispersed or otherwise resolved, the Board may
, upon a majority vote of all then-continuing Incumbent Directors (such a vote,
a “Majority Vote”), nullify the effect thereof, but without prejudice to any
action that may have been taken prior to such nullification.

-2-



--------------------------------------------------------------------------------



 



  (B)   Unless otherwise determined in a specific case by the Board, a Change in
Control shall not be deemed to have occurred for purposes of paragraph
(2) hereof solely because (i) the Company, (ii) a subsidiary of the Company, or
(iii) any Company-sponsored employee stock ownership plan or any other employee
benefit plan of the Company or any subsidiary of the Company either files or
becomes obligated to file a report or a proxy statement under or in response to
Schedule 13D, Schedule 14D-1, Form 8-K or Schedule 14A (or any successor
schedule, form or report or item therein) under the Exchange Act disclosing
Beneficial Ownership by it of shares of the then-outstanding voting securities
of the Company, whether in excess of 20% or otherwise, or because the Company
reports that a change in control of the Company has occurred or will occur in
the future by reason of such beneficial ownership.     (C)   For the avoidance
of doubt, the fact that a particular event may not constitute a “Change in
Control” under any subsection of this Section 2.1(c) will not affect whether a
Change in Control shall be determined to have occurred under any other
subsection.

  (d)   “Company” means GenCorp Inc.     (e)   “Deferral Dates” means the dates
on which Director payments are made, are paid, namely January 15, April 15,
July 15 and October 15.     (f)   “Director” means a member of the Board.    
(g)   “Director Pay” means the aggregate compensation payable by the Company to
a Director, including committee chair and membership pay.     (h)   “Effective
Date” means January 1, 1992 (except the provisions for the GenCorp Stock Fund
which will become effective upon approval of the Plan by the Company’s
shareholders).     (i)   “Market Value” means

  (1)   in the case of shares of GenCorp Common Stock (except as otherwise
provided in Section 6.4 hereof), the closing price (or if no trading occurs on
any trading day, the mean between the closing bid and asked prices) as quoted in
the New York Stock Exchange Composite Transactions as published in the Wall

-3-



--------------------------------------------------------------------------------



 



      Street Journal (or, if not so listed, as quoted on such other exchange on
which such securities shall then be listed, or if unlisted, the mean average
between the over-the-counter high bid and low asked quotation) on the day for
which the determination is to be made, or if such day is not a trading day, the
trading day immediately preceding such day, and as used in Section 6.5 hereof,
in the event of a Recapitalization, the weighted average of the trading prices
on the day (or the weighted average of such trading prices on such trading days)
following the occurrence thereof as determined by the Organization and
Compensation Committee of the Board in its discretion, or in the event of an
issuer tender offer in connection with a Recapitalization, the weighted average
of the trading prices on the trading day immediately following the termination
date of such issuer tender offer, or any extensions thereof (or the weighted
average of such trading prices on the five trading days immediately following
such termination date) as determined by the Organization and Compensation
Committee in its discretion; and     (2)   in the case of shares of the
Designated Equity Fund (i) for a bank commingled fund, the closing price of a
share as determined by the trustee of such fund, (ii) for a closed-end fund, the
closing price of a share on the New York Stock Exchange, or (iii) for an
open-end mutual fund, the net asset value per share of a share as determined by
such fund, on the date for which the determination is to be made, or if such
date is not a trading day, the trading day immediately preceding such
determination date.

  (j)   “Nonemployee Director” means a Director who is not an employee of the
Company.     (k)   “Participant” means a Nonemployee Director who elects to
defer all or a portion of his Director Pay in accordance with Article 4.     (l)
  “Plan” means the GenCorp Inc. Deferred Compensation Plan for Nonemployee
Directors described in this document, as approved by the Board on November 13,
1991 and as amended from time to time.     (m)   “Recapitalization” means a
significant change in the capital structure of the Company (which may include an
issuer tender offer made to all of the Company’s shareholders to purchase
outstanding shares of the Company’s Common Stock), as determined in the
discretion of the Board as constituted immediately prior to the occurrence
thereof.

-4-



--------------------------------------------------------------------------------



 



     2.2 Construction. Whenever any word is used herein in the singular form, it
shall be construed as though it were also used in the plural form in all cases
where it would so apply. Headings of articles and sections are inserted for
convenience and reference, and they constitute no part of the Plan. Except where
otherwise indicated by the context, any masculine terminology herein shall
include the feminine and neuter.
Article 3
Eligibility and Participation
     Any Nonemployee Director shall be eligible to participate in the Plan. A
Nonemployee Director may become a Participant in the Plan by electing to defer
all or a portion of his Director Pay in accordance with Article 4.
Article 4
Deferral of Director Pay
     4.1 Deferral Election. By written notice to the Secretary of the Company
which is either received by the Secretary or postmarked not later than
December 31 preceding the beginning of a Calendar Year, any Nonemployee Director
may elect to defer all or a portion of the Director Pay which may be payable to
him for services rendered during such Calendar Year and to have such deferred
Director Pay held for his benefit under the terms of this Plan. Any election
made by a Participant pursuant to this Section 4.1 must specify his amount of
deferral, investment choice[s] and time and manner of distribution, as described
in subsections (a), (b) and (c) below:

  (a)   Amount of Deferral. Subject to a minimum annual deferral of $5,000, a
Participant must specify the amount of his deferral as

  (1)   his total Director Pay for the Calendar Year,     (2)   a percentage of
his total Director Pay for the Calendar Year, or     (3)   a flat annual dollar
amount not in excess of his total Director Pay for the Calendar Year.

      If a Participant elects to defer less than 100 percent of his Director
Pay, deferrals pursuant to paragraphs (2) or (3) will be deducted by the Company
on a pro rata basis from the regular quarterly payments of Director Pay.

-5-



--------------------------------------------------------------------------------



 



  (b)   Investment Choices. A Participant must specify the amount or percentage
of his deferred Director Pay to be applied to one or more of the following
investment programs as further described in Article 5:

  (1)   GenCorp Stock Fund;     (2)   Designated Equity Fund;     (3)   Cash
Deposit Fund.

  (c)   Distribution. A Participant must elect to receive the cash value of his
deferred Director Pay, plus earnings thereon,

  (1)   in either (i) a single payment, or (ii) in two or more approximately
equal annual installments, not to exceed ten; and     (2)   commencing, at his
election, (i) 30 days following the date he ceases to be a Director, (ii) on a
fixed future date specified in the written election notice, or (iii) upon the
Participant’s attainment of an age specified by him in the written election
notice.

      In addition, a Participant may elect to have the cash value of his
deferred Director Pay, plus earnings thereon, distributed as a single payment
within 60 days in the event of his death or termination of service on the Board
due to physical or mental disability, notwithstanding any election made by the
Participant pursuant to paragraphs (1) and (2) above.

     4.2 Irrevocability. Deferral elections made under this Plan with respect to
any Calendar Year will be final and, after commencement of such Calendar Year,
cannot be amended or revoked in respect of Director Pay for services rendered
during such Calendar Year.

-6-



--------------------------------------------------------------------------------



 



Article 5
Investment Programs
     5.1 Individual Accounts. When a Participant has made a deferral election
pursuant to Section 4.1, the Company shall establish an account on its books in
his name and shall, in the case of the investment programs described in
Sections 5.3(a) and (b), cause to be credited to such account as of each
Deferral Date the number of full and fractional phantom shares which could be
purchased with the amount deferred on such Deferral Date and, in the case of the
investment program described in Section 5.3(c), cause to be credited to such
account as of each Deferral Date the dollar amount deferred on such Deferral
Date.
     5.2 No Trust Fund. The Company shall not be required to reserve or
otherwise set aside funds for the payment of any amounts credited to any account
created hereunder. In addition, the Company shall not, and shall not be required
to, actually purchase any stock, security or mutual fund units described in
Sections 5.3 (a) and (b).
     5.3 Description of Investment Programs.

  (a)   GenCorp Stock Fund. Under this program, the Participant’s account shall
be credited with the number of full and fractional phantom shares of GenCorp
Common Stock which would be purchasable at the Market Value on the Deferral Date
with the deferred amount designated for this investment program.

  (1)   In the event that the shares of GenCorp Common Stock shall be increased
or decreased or changed into or exchanged for a different number or kind of
shares of stock or other securities of the Company or of another corporation,
whether through reorganization, merger, consolidation, recapitalization, stock
split-up, combination of shares, stock offerings, spin-off or otherwise, such
number of phantom shares of GenCorp Common Stock as shall be credited to the
account of any Participant as of the record date for such action shall be
proportionately or appropriately adjusted as of the payment or effective date to
reflect such action. If any such adjustment shall result in a fractional share,
such fractional phantom share shall also be credited to the account of the
Participant.     (2)   The Participant’s account shall further be credited with
the number of phantom shares, including fractions, which would be purchasable at
the Market Value on the date a dividend is paid on GenCorp Common Stock, with an
aggregate amount equal to

-7-



--------------------------------------------------------------------------------



 



      any dividend or the value of any other distribution (other than a
distribution for which an adjustment in the number of phantom shares in the
account is made pursuant to paragraph (1)) paid on that number of shares of
GenCorp Common Stock which is equivalent to the number of phantom shares
credited to the Participant’s account on the record date of such dividend or
other distribution.

  (b)   Designated Equity Fund.

  (1)   The Designated Equity Fund initially shall be the Bankers Trust Company
BT Pyramid Commingled S&P 500 Equity Index Fund, a bank commingled fund, which
is designed to match the performance of and changes in Standard and Poor’s 500
Index. The Designated Equity Fund may be changed from time to time by action of
the Board, except that such change shall be only for future application and
shall not affect the phantom shares previously credited to the account of any
Participant.     (2)   Under this program, the Participant’s account is credited
with the number of full and fractional phantom shares of the Designated Equity
Fund, which could be purchased at the Market Value on the Deferral Date with the
deferred amount designated for this investment program.     (3)   If and when
any dividend is declared and paid, the Participant’s account shall further be
credited with the number of phantom shares, including fractions, which could be
purchased at the Market Value on the dividend payment date with an aggregate
amount equal to any ordinary or capital cash dividend paid on that number of
shares of the Designated Equity Fund which is equivalent to the number of
phantom shares credited to the Participant’s account on the dividend record
date.

  (c)   Cash Deposit Fund. Under this program, the Participant’s account is
credited on the Deferral Date with that deferred dollar amount designated for
this investment program. After the end of each Calendar Year quarter, there
shall further be credited to each Participant’s account an amount equal to three
months’ interest on the average balance credited to such account during such
quarter computed at the prime interest rate payable by the Company at the
beginning of each such quarter as determined by the Treasurer of the Company.

-8-



--------------------------------------------------------------------------------



 



     5.4 Responsibility For Investment Choices. Each Nonemployee Director is
solely responsible for his decision to participate in the Plan and accepts all
investment risks entailed by his participation and/or selection of an investment
program, including the risk of loss of and a decrease in the value of his
deferred Director Pay.
Article 6
Distribution of Deferred Amounts
     6.1 Distribution. Subject to the terms of Sections 6.2, 6.3, 6.4 and 6.5, a
Participant’s interests in the Plan shall be distributed to him in accordance
with his elections made pursuant to Section 4.1(c). All amounts shall be
distributed in cash.
     In the case of phantom shares credited to a Participant’s account in the
GenCorp Stock Fund or Designated Equity Fund of the Plan, the value of a
Participant’s interest on any distribution date elected by a Participant,
whether such distribution is to be made in a single payment or in annual
installments, will be the product of the pro rata portion of the Participant’s
phantom shares which is to be distributed on such date multiplied by the Market
Value of GenCorp Common Stock or shares of the Designated Equity Fund, as the
case may be, on such distribution date. In the case of annual installments, the
value of a Participant’s interest on each annual distribution date after the
initial distribution will be calculated in a like manner based upon the
applicable Market Value on each subsequent distribution date.
     In the case of the Cash Deposit Fund, if a single payment has been elected,
the entire cash value of a Participant’s account on the distribution date will
be paid in a single payment. Where annual installments have been elected, the
cash value of the pro rata portion of the Participant’s account balance to be
distributed on such date (plus accrued interest thereon), shall be paid to the
Participant on each annual installment distribution date.
     6.2 Survivor Benefits. If a Participant dies before all or any portion of
his interests under the Plan have been distributed to him, the interests
remaining to be paid shall be distributed, on the date or dates and in the
manner specified in such Participant’s written deferral elections, to such
beneficiary or beneficiaries as the Participant may have designated in writing
to the Company or, in the absence of any such designation to his estate or to,
or as directed by, his legal representatives.
     6.3 Conflict of Interest. Notwithstanding any election made by a
Participant, in the event that a Participant terminates his service on the Board
due to a conflict of interest resulting from such Participant becoming a
proprietor, director, officer, partner, employee, or otherwise becoming
affiliated with any business that is in competition with the Company or any of
its subsidiaries, directly or indirectly, or

-9-



--------------------------------------------------------------------------------



 



becoming employed by any governmental agency having jurisdiction over the
activities of the Company or any of its subsidiaries, the entire balance of his
deferred Director Pay, including earnings thereon, shall be paid immediately to
him in a single payment.

  6.4   Change in Control.     (a)   Notwithstanding any other provisions of the
Plan, in the event a Director’s service on the Board terminates for any reason
on the date of a Change in Control or during the two year period following a
Change in Control, such Director shall be immediately paid, in a single payment,
the sum of (1) the Cash Value of his GenCorp Stock Fund account, (2) the Market
Value of his Designated Equity Fund account and (3) the cash value of his Cash
Deposit Fund account.     (b)   For purposes of this Section 6.4, the Cash Value
of a Participant’s GenCorp Stock Fund account shall be determined using as a
conversion price the greater of (1) the tender offer or exchange offer price (if
any), or (2) the highest market value of GenCorp Common Stock (or other security
for which GenCorp Common Stock may have been exchanged pursuant to
Section 5.3(a)(1)) during the ninety-day period preceding the Change in Control.
    6.5   Conversion and Adjustment in Event of Recapitalization.

     Notwithstanding any other provisions of the Plan, upon the occurrence of a
Recapitalization, all shares credited to the Participant’s account in the
GenCorp Stock Fund (“Shares”) shall first be adjusted to a Cash Value either
(x) in the event of a Recapitalization not occurring in connection with an
issuer tender offer, by multiplying the aggregate number of Shares by an amount,
on a per share basis, equal to the prorated value as determined by the
Organization and Compensation Committee of the Board of the (A) Cash and Market
Value of any security or property distributed to shareholders in connection with
the Recapitalization, (B) Cash and Market Value of any security or property paid
to shareholders in exchange for GenCorp Common Stock in connection with the
Recapitalization, and (C) Market Value of GenCorp Common Stock (or its
successor), or (y) in the event of a Recapitalization occurring in connection
with an issuer tender offer, by determining the sum of A + B obtained pursuant
to the following calculations:

-10-



--------------------------------------------------------------------------------



 



                         
 
          Tender Offer            
 
  Aggregate   X   Proration   X   Tender   = A
 
  Shares       Rate       Offer Price    

                                                                  and

                             
 
              Tender Offer            
 
  Aggregate   X   one -   Proration   X   Market   = B
 
  Shares           Rate       Value    

     For purposes of the foregoing calculations, the term Tender Offer Proration
Rate shall mean the ratio (excluding consideration of any odd lot shares
tendered or repurchased) of the number of shares repurchased by the Company in
an issuer tender offer to the number of shares tendered to the Company in
connection with such offer.
     The Cash Value of Shares determined in (x) or (y) above, together with the
aggregate Market Value of the Participant’s interests, if any, in the Designated
Equity Fund, and the cash value, if any, of the Participant’s interests in the
Cash Deposit Fund shall be payable to the Participant in a single payment within
thirty days thereafter.
     6.6. Transfer of Obligations to OMNOVA Solutions Inc. In connection with
the spin-off of the Company’s Performance Chemicals and Decorative and Building
Products businesses into a separate and independent public company, OMNOVA
Solutions Inc. (“OMNOVA”), the Company’s obligations as of September 30, 1999 to
pay deferred compensation under the Plan to any Participant who (i) resigned as
a Director of the Company to become a Director of OMNOVA on October 1, 1999, and
(ii) consented in writing to the transfer described herein, were transferred to,
and assumed by, OMNOVA. To the extent so transferred, the Company shall have no
obligation to pay any amount under the Plan to a Participant, and the
obligations assumed by OMNOVA will be credited to investment programs and
distributed in accordance with the terms of the OMNOVA Solutions Inc. Deferred
Compensation Plan for Nonemployee Directors.

-11-



--------------------------------------------------------------------------------



 



Article 7
Miscellaneous
     7.1 Finality of Determinations. Authority to determine contested issues or
claims arising under the Plan shall be vested in the GenCorp Administrative
Committee, and any determination by the Administrative Committee pursuant to
such authority shall be final and binding for all purposes and upon all
interested persons and their heirs, successors, and personal representatives.
     7.2 Plan Administration. Authority and responsibility for administration of
the Plan, including maintenance of Participants’ accounts hereunder and
preparation and delivery of individual annual account statements to
Participants, shall be vested in the GenCorp Administrative Committee.
Responsibility for oversight of investment programs, and reporting on the
performance thereof to the Board, shall be vested in the GenCorp Benefits
Management Committee.
     7.3 Amendment, Suspension or Termination of the Plan. The Board may amend,
suspend or terminate the Plan in whole or in part at any time, provided that
such amendment, suspension or termination shall not adversely affect rights or
obligations with respect to funds or interests previously credited to the
account of any Participant.
     7.4 Limitations on Transfer. Participants shall have no rights to any funds
or interests credited to their accounts except as set forth in this Plan. Such
rights may not be anticipated, assigned, alienated or transferred, except in
writing to a designated beneficiary or beneficiaries or by will or by the laws
of descent and distribution. Any attempt to alienate, sell, exchange, transfer,
assign, pledge, hypothecate or otherwise encumber or dispose of any such funds
or interests by a Participant shall be void and of no effect. The foregoing
limitations shall apply with equal force and effect to any beneficiary or
beneficiaries designated by a Participant hereunder.
     7.5 Governing Law. The Plan shall be governed by the laws of the State of
Ohio. The Plan is not governed by the Employee Retirement Income Security Act of
1974.
     7.6 Expenses of Administration. All costs and expenses incurred in the
operation and administration of this Plan shall be borne by the Company.

-12-